EXHIBIT 10.1

MATERION CORPORATION

2006 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED AS OF MAY 4, 2011)

TABLE OF CONTENTS

Page


1. Purpose . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . .         . . . . . . . . . . . . . . . . . . . . . . . . . A-1

                2.    
Definitions
  A-1   3.    
Shares Subject to this Plan
  A-5   4.    
Performance Restricted Shares
  A-6   5.    
Performance Shares and Performance Units
  A-7   6.    
Restricted Stock
  A-8   7.    
Option Rights
  A-9   8.    
Appreciation Rights
  A-11   9.    
Restricted Stock Units
  A-12   10.    
Administration of the Plan
  A-12   11.    
Adjustments
  A-13   12.    
Detrimental Activity
  A-14   13.    
Participation by Employees of Designated Subsidiaries
  A-14   14.    
Non-U.S. Participants
  A-14   15.    
Transferability
  A-15   16.    
Withholding Taxes
  A-15   17.    
Compliance with Section 409A of the Code
  A-15   18.    
Effective Date
  A-16   19.    
Amendments
  A-16   20.    
Termination of the Plan
  A-17   21.    
Governing Law
  A-17   22.    
Miscellaneous Provisions.
  A-17

MATERION CORPORATION

2006 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED AS OF MAY 4, 2011)

1. Purpose. The purpose of this Plan is to attract and retain officers, other
key employees and

consultants of Materion Corporation (formerly named Brush Engineered Materials
Inc.) (the Company) and its Subsidiaries and to provide such persons with
incentives and rewards for superior performance and to promote equity
participation by the officers, key employees and consultants of the Company, and
thereby reinforcing a mutuality of interest with other shareholders, and
permitting officers, key employees and consultants to share
in the Company’s growth.

2. Definitions. As used in this Plan,

“Appreciation Right” means a right granted pursuant to Section 8 of this Plan,
including a Free-standing

Appreciation Right and a Tandem Appreciation Right.

“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of a

Free-standing Appreciation Right.

“Board” means the Board of Directors of the Company.

A “Change in Control” of the Company, for purposes of awards granted under this
Plan on or after

May 4, 2011, shall mean, unless otherwise determined by the Committee:

(i) The acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2)

of the Securities Exchange Act of 1934, as amended (Exchange Act)) (Person) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of voting securities of the Company where such acquisition causes
such Person to own (X) 30% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the

election of directors (Outstanding Company Voting Securities) without the
approval of the Incumbent

Board as defined in (ii) below or (Y) 35% or more of the Outstanding Voting
Securities of the Company with the approval of the Incumbent Board; provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not be deemed to result in a Change of Control:
(A) any acquisition directly from the Company that is approved by the Incumbent
Board (as defined

in subsection (ii), below), (B) any acquisition by the Company or a subsidiary
of the Company,

(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the

Company or any corporation controlled by the Company, (D) any acquisition by any
Person pursuant

to a transaction described in clauses (A), (B) and (C) of subsection
(iii) below, or (E) any acquisition by, or other Business Combination (as
defined in (iii) below) with, a person or group of which employees of the
Company or any subsidiary of the Company control a greater than 25% interest
(MBO) but only if the Participant who holds the award in question is one of
those employees of the

Company or any subsidiary of the Company that are participating in the MBO;
provided, further, that

if any Person’s beneficial ownership of the Outstanding Company Voting
Securities reaches or exceeds

30% or 35%, as the case may be, as a result of a transaction described in clause
(A) or (B) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of the
Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own 30% or 35% or more, as the case may be, of the
Outstanding Company Voting Securities; and provided, further, that if at least a
majority of the members of the Incumbent Board determines in good faith that a
Person has acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of the Outstanding Company
Voting Securities

inadvertently, and such Person divests as promptly as practicable a sufficient
number of             shares so that such Person beneficially owns (within the
meanings of Rule 13d-3 promulgated under the Exchange
Act) less than 30% of the Outstanding Company Voting Securities, then no Change
of Control shall

have occurred as a result of such Person’s acquisition; or



  (ii)   individuals who, as of the date hereof, constitute the Board (Incumbent
Board) (as modified by this clause (ii)) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement

of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board,

but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than

the Board; or



  (iii)   the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other transaction (Business
Combination) excluding, however, such a Business Combination pursuant  

to which (A) the individuals and entities who were the ultimate beneficial
owners of voting securities

of the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 65% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity that as a result of such transaction
owns the Company or all

or substantially all of the Company’s assets either directly or through one or
more subsidiaries),

(B) no Person (excluding any employee benefit plan (or related trust) of the
Company, the Company

or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly

(X) 30% or more, if such Business Combination is approved by the Incumbent Board
or (Y) 35% or more, if such Business Combination is not approved by the
Incumbent Board, of the combined
voting power of the then outstanding securities entitled to vote generally in
the election of directors

of the entity resulting from such Business Combination and (C) at least a
majority of the members

of the board of directors of the corporation resulting from such Business
Combination were members

of the Incumbent Board at the time of the execution of the initial agreement, or
of the action of the

Board, providing for such Business Combination; or



  (iv)   approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company except pursuant to a Business Combination
described in clauses (A), (B) and (C) of subsection (iii), above.  

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the committee described in Section 10(a) of this Plan.

“Common Shares” means (i) Common Shares without par value of the Company and
(ii) any security

into which Common Shares may be converted by reason of any transaction or event
of the type referred to in

Section 11 of this Plan.

“Covered Employee” means a Participant who is, or is determined by the Committee
to be likely to become, a “covered employee” within the meaning of section
162(m) of the Code (or any successor provision).

“Date of Grant” means the date specified by the Committee on which a grant of
Performance Restricted Shares, Performance Shares or Performance Units, Option
Rights, Appreciation Rights or a grant or sale of Restricted Stock or Restricted
Stock Units shall become effective, which shall not be earlier than the date on
which the Committee takes action with respect thereto.

“Designated Subsidiary” means a subsidiary that is (i) not a corporation or
(ii) a corporation in which at

the time the Company owns or controls, directly or indirectly, less than
80 percent of the total combined voting power represented by all classes of
stock issued by such corporation.

“Detrimental Activity” means any wrongdoing or misconduct as defined by the
Committee in an

Evidence of Award, including, but not limited to, any action contributing to a
restatement of the Company’s financials if the award to a Participant is
favorably affected by such restatement as provided under section 10D
of the Exchange Act and any applicable rules or regulations promulgated by the
Securities and Exchange

Commission or any national securities exchange or national securities
association on which the Common

Shares may be traded.

“Evidence of Award” means an agreement, certificate, resolution or other type or
form of writing or other evidence approved by the Committee which sets forth the
terms and conditions of the award granted

under this Plan. An Evidence of Award may be in any electronic medium, may be
limited to a notation on the books and records of the Company and, unless
otherwise determined by the Committee, need not be signed by

a representative of the Company or a Participant.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulation may be
amended from time to time.

“Free-standing Appreciation Right” means an Appreciation Right granted pursuant
to Section 8 of this

Plan that is not granted in tandem with an Option Right.

“Incentive Stock Option” means an Option Right that is intended to qualify as an
“incentive stock option” under section 422 of the Code or any successor
provision thereto.

“Management Objectives” means the measurable performance objective or objectives
established

pursuant to this Plan for Participants who have received grants of Performance
Restricted Shares, Performance Shares or Performance Units or, when so
determined by the Committee, Option Rights, Appreciation Rights, Restricted
Stock Units or dividend credits. Management Objectives may be described in terms
of Company-
wide objectives or objectives that are related to the performance of the
individual Participant or of the

Subsidiary, division, department, region or function within the Company or
Subsidiary in which the Participant

is employed. The Management Objectives may be relative to the performance of one
or more other companies

or subsidiaries, divisions, departments, regions or functions within such other
companies, and may be made relative to an index of one or more of the
performance criteria themselves. The Committee may grant awards subject to
Management Objectives that are either Qualified Performance-Based Awards or are
not Qualified Performance-Based Awards. The Management Objectives applicable to
any Qualified Performance-Based
Awards to a Covered Employee shall be based on one or more, or a combination, of
the following criteria,

which may be measured before special items designated by the Committee at the
time the Management

Objectives are established and/or subject to GAAP definition:



  (i)   Profits (e.g., operating income, EBIT, EBT, net income, earnings per
share, residual or economic earnings);  

(ii) Cash Flow (e.g., EBITDA, operating cash flow, total cash flow, free cash
flow, residual cash flow

or cash flow return on investment);



  (iii)   Returns (e.g., profits or cash flow returns on: assets, invested
capital, net capital employed, and equity);  



  (iv)   Working Capital (e.g., working capital divided by sales, days’ sales
outstanding, days’ sales inventory, and days’ sales in payables, or any
combination thereof);  

(v) Profit Margins (e.g., operating profit or gross profit divided by revenues
or value added revenues); (vi) Liquidity Measures (e.g.,
debt-to-debt-plus-equity, debt-to-capital, debt-to-EBITDA, total debt

ratio, EBITDA multiple);



  (vii)   Sales Growth, Cost Initiative and Stock Price Metrics (e.g., revenues,
revenue growth, new product sales growth, growth in value added sales, stock
price appreciation, total return to shareholders, sales and administrative costs
divided by sales, sales per employee); and  



  (viii)   Strategic Initiative Key Deliverable Metrics (e.g., product
development, strategic partnering, research and development, market penetration,
geographic business expansion goals, cost targets, customer satisfaction,
employee satisfaction, management of employment practices and employee

benefits, supervision of litigation and information technology, increase in
yield and productivity and

goals relating to acquisitions or divestitures of subsidiaries, affiliates and
joint ventures).

If the Committee determines that a change in the business, operations, corporate
structure or capital structure

of the Company, or the manner in which it conducts its business, or other events
or circumstances render the

Management Objectives unsuitable, the Committee may in its discretion modify
such Management Objectives

or any related minimum acceptable level of achievement, in whole or in part, as
the Committee deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change in Control)
where such action would result in the loss of the otherwise available exemption
of the award under section 162(m) of the Code. In such case, the Committee will
not make any

modification of the Management Objectives or minimum acceptable level of
achievement with respect to such

Covered Employee.

“Market Value per Share” means, as of any particular date, unless otherwise
determined by the

Committee, the per share closing price of a Common Share on the New York Stock
Exchange on the day such determination is being made (as reported in The Wall
Street Journal) or, if there was no closing price reported

on such day, on the next day on which such a closing price was reported; or if
the Common Shares are not listed or admitted to trading on the New York Stock
Exchange on the day as of which the determination is being made, the amount
determined by the Committee to be the fair market value of a Common Share on
such day. The Committee is authorized to adopt another fair market value pricing
method, provided such

method is stated in the Evidence of Award, and is in compliance with the fair
market value pricing rules set forth in section 409A of the Code.

“Nonqualified Option” means an Option Right that is not intended to, qualify as
a Tax-qualified Option.

“Optionee” means the person so designated in an Evidence of Award evidencing an
outstanding Option

Right.

“Option Price” means the purchase price payable upon the exercise of an Option
Right.

“Option Right” means the right to purchase Common Shares from the Company upon
the exercise of a

Nonqualified Option or a Tax-qualified Option granted pursuant to Section 7 of
this Plan.

“Participant” means a person who is selected by the Committee to receive
benefits under this Plan and

(i) is at that time an officer, including without limitation an officer who may
also be a member of the Board,

or other salaried employee or consultant of the Company or a Subsidiary or
(ii) has agreed to commence serving in any of such capacities, within 90 days of
the Date of Grant. The term “Participant” shall also
include any person who is determined by the Committee to provide services to the
Company or a Subsidiary

that are substantially equivalent to those typically provided by an employee.

“Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 5 of this Plan within,
which the Management Objective relating thereto is to be achieved.

“Performance Restricted Shares” means Common Shares granted pursuant to
Section 4 of this Plan as

to which neither substantial risk of forfeiture nor the restrictions on transfer
referred to in such Section 4 has expired.

“Performance Share” means a bookkeeping entry that records the equivalent of one
Common Share and

is awarded pursuant to Section 5 of this Plan.

“Performance Unit” means a bookkeeping entry that records a unit equivalent to
the Market Value per

Share of one Common Share on the Date of Grant and is awarded pursuant to
Section 5 of this Plan.

“Plan” means the Materion Corporation 2006 Stock Incentive Plan (As Amended and
Restated as of

May 4, 2011), as may be further amended from time to time.

“Qualified Performance-Based Award” means any award of Performance Shares,
Performance Units, Performance Restricted Shares or Restricted Stock Units, or
portion of such award, to a Covered Employee that

is intended to satisfy the requirements for “qualified performance-based
compensation” under section 162(m) of the Code.

“Restricted Stock” means Common Shares granted or sold pursuant to Section 6 of
this Plan as to which neither the substantial risk of forfeiture nor the
restrictions on transfer referred to in such Section 6 has

expired. Restricted Stock is not subject to Management Objectives specified by
the Committee.

“Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions under Section 9 of this Plan.

“Restricted Stock Units” means an award pursuant to Section 9 of this Plan of
the right to receive

Common Shares at the end of a specified Restriction Period.

“Spread” means, in the case of a Free-standing Appreciation Right, the amount by
which the Market

Value per Share on the date when any such right is exercised exceeds the Base
Price specified in such right or,

in the case of a Tandem Appreciation Right, the amount by which the Market Value
per Share on the date when any such right is exercised exceeds the Option Price
specified in the related Option Right.

“Subsidiary” means a corporation, company or other entity (i) at least
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, at least 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.

“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 8 of this Plan that is granted in tandem with an Option Right.

“Tax-qualified Option” means an Option Right that is intended to qualify under
particular provisions of the Code, including without limitation an Incentive
Stock Option.

3. Shares Subject to this Plan.

(a) Maximum Shares Available Under Plan.



  (i)   Subject to adjustment as provided in Section 11 of this Plan, the number
of Common Shares that may be issued or transferred (A) upon the exercise of
Option Rights or Appreciation Rights,

(B) as Restricted Stock or Performance Restricted Shares and released from
substantial risks of forfeiture thereof, (C) in payment of Restricted Stock
Units, (D) in payment of Performance Shares or Performance Units that have been
earned, or (E) in payment of dividend equivalents paid with respect to awards
made under this Plan will not exceed in the aggregate 2,050,000 Common Shares
(1,250,000 of which were approved by shareholders of the Company in 2006 and
800,000 of which will be added upon approval by shareholders of the Company in
2011), plus any Common Shares relating to awards that expire or are forfeited or
are cancelled under this Plan. Such shares may be shares of original issuance or
treasury shares or a combination of the foregoing.



  (ii)   Each Common Share issued or transferred pursuant to an award of Option
Rights or Apprecia- tion Rights will reduce the aggregate plan limit described
above in Section 3(a)(i) by one share

of Common Share. Each Common Share issued or transferred (and in the case of
Performance

Restricted Shares and Restricted Stock, released from all substantial risk of
forfeiture) pursuant
to an award other than Option Rights or Appreciation Rights shall reduce the
aggregate plan limit described above in Section 3(a)(i) by (A) one Common Share
if issued or transferred pursuant to an award granted prior to May 4, 2011 and
(B) 1.3 Common Shares if issued or transferred pursuant to an award granted on
or after May 4, 2011. Any Common Shares that again become available for issuance
pursuant to this Section 3 shall be added back to the
aggregate plan limit in the same manner such shares were originally deducted
from the aggregate plan limit pursuant to this Section 3(a)(ii).

(iii) Subject to the share-counting rules provided in Section 3(a)(ii) and in
this Section 3(a)(iii), the

Common Shares covered by an award granted under this Plan shall not be counted
as used unless and until they are actually issued and delivered to a Participant
and, therefore, the total number of shares available under this Plan as of a
given date shall not be reduced by any shares relating to prior awards that have
expired or have been forfeited or cancelled. Upon payment in cash of the benefit
provided by any award granted under this Plan, any Common Shares that were
covered by that award will be available for issue or transfer hereunder.
Notwithstanding anything to the contrary contained herein: (A) if Common Shares
are tendered or otherwise used in payment of the Option Price of an Option
Right, the total number of shares covered by Option Right being exercised shall
count against the aggregate plan limit described above;(B) Common Shares
withheld by the Company to satisfy the tax withholding obligation shall count
against the aggregate plan limit described above; (C) the number of Common
Shares that are repurchased by the Company with Option Right proceeds shall not
increase the aggregate plan limit described above; and (D) the number of Common
Shares covered by an Appreciation Right, to the extent that it is exercised and
settled in Common Shares, whether or not all Common Shares covered by the award
are actually issued to the Participant upon exercise of the Appreciation Right,
shall be considered issued or transferred pursuant to this Plan.

(b) Incentive Stock Option Limit. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 10 of this Plan, the aggregate number of Common Shares actually issued
or transferred by the Company upon the exercise of Incentive Stock Options shall
not exceed 2,050,000.

(c) Individual Participant Limits. Notwithstanding anything in this Section 3,
or elsewhere in this Plan,

to the contrary and subject to adjustment pursuant to Section 10 of this Plan:



  (i)   No Participant shall be granted Qualified Performance-Based Awards of
Restricted Stock Units, Performance Restricted Shares, Performance Shares, in
the aggregate, for more than

100,000 Common Shares during any calendar year;



  (ii)   No Participant shall be granted in any calendar year a Qualified
Performance-Based Award of Performance Units having an aggregate maximum value
as of their respective Dates of Grant in excess of $1,500,000; and



  (iii)   No Participant shall be granted Option Rights or Appreciation Rights,
in the aggregate, for more than 200,000 Common Shares during any calendar year.

(d) Exclusion from Certain Restrictions. Notwithstanding anything in this Plan
to the contrary, up to

5% of the maximum number of Common Shares provided for in Section 3(a)(i) above
may be used

for awards granted under Sections 4 through 10 of this Plan that do not comply
with the three-year requirements set forth in Sections 6(c) and 9(c) of this
Plan and the one-year requirements of
Sections 4(b), 5(b) and 9(b) of this Plan.

4. Performance Restricted Shares. The Committee may, from time to time and upon
such terms and conditions as it may determine, authorize grants to Participants
of Performance Restricted Shares. Each such

grant may utilize any or all of the authorizations, and will be subject to all
of the requirements contained in the following provisions:



  (a)   Each grant or sale shall constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to dividend (subject to
Section 4(f) below), voting and other ownership rights, subject to the
substantial risk of forfeiture and restrictions on transfer hereinafter referred
to;



  (b)   Any grant of Performance Restricted Shares shall specify Management
Objectives which, if achieved, will result in termination or early termination
of the restrictions applicable to such Performance Restricted Shares and each
grant may specify in respect of the specified Management Objectives, a minimum
acceptable level of achievement and shall set forth a formula for determining
the number

of Performance Restricted Shares on which restrictions will terminate if
performance is at or above

the minimum level, but falls short of full achievement of the specified
Management Objectives; provided, however, that no such termination shall occur
sooner than one year after the Date of Grant, except in the event of the
retirement, death or disability of the Participant or a Change in Control of

the Company. The grant of a Qualified Performance-Based Award of Performance
Restricted Shares shall specify that, before the termination or early
termination of restrictions applicable to such Performance Restricted Shares,
the Committee must determine that the Management Objectives have been satisfied;

(c) Each grant may be made without payment of additional consideration from the
Participant;



  (d)   Each grant shall provide that the Performance Restricted Shares covered
thereby shall be subject to a “substantial risk of forfeiture” within the
meaning of section 83 of the Code for a period to be determined by the Committee
on the Date of Grant, and any grant may provide for the earlier termination of
such period in the event of the retirement, death or disability of the
Participant or a Change in Control of the Company;

(e) Each grant shall provide that, during or after the period for which such
substantial risk of forfeiture is

to continue, the transferability of the Performance Restricted Shares shall be
prohibited or restricted

in the manner and to the extent prescribed by the Committee on the Date of
Grant. Such restrictions may include without limitation rights of repurchase or
first refusal in the Company or provisions
subjecting the Performance Restricted Shares to a continuing substantial risk of
forfeiture in the hands

of any transferee;

(f) Any grant shall require that any or all dividends or other, distributions
paid on the Performance

Restricted Shares during the period of such restrictions be automatically
sequestered. Such distribution may be reinvested on an immediate or deferred
basis in additional Common Shares, which may be subject to the same restrictions
as the underlying award or such other restrictions as the Committee
may determine, provided, however, that dividends or other distributions on
Performance Restricted

Shares with restrictions that lapse as a result of the achievement of Management
Objectives shall be deferred until and paid contingent upon the achievement of
the applicable Management Objectives;
And



  (g)   Each grant of Performance Restricted Shares shall be evidenced by an
Evidence of Award, which shall contain such terms and provisions as the
Committee may determine consistent with this Plan. Unless otherwise directed by
the Committee, (i) all certificates representing Performance Restricted Shares,
together with a stock power that shall be endorsed in blank by the Participant
with respect to the Performance Restricted Shares, shall be held in custody by
the Company until all restrictions thereon lapse or (ii) all Performance
Restricted Shares shall be held at the Company’s transfer agent in book entry
form with appropriate restrictions relating to the transfer of such Performance
Restricted Shares.

5. Performance Shares and Performance Units. The Committee may also, from time
to time and upon such terms and conditions as it may determine, authorize grants
of Performance Shares and Performance

Units that shall become payable to the Participant upon the achievement of
specified Management Objectives

during the Performance Period. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements contained in the
following provisions:



  (a)   Each grant shall specify the number of Performance Shares or Performance
Units to which it pertains, which may be subject to adjustment to reflect
changes in compensation or other factors; provided, however, that no such
adjustment will be made in the case of a Qualified Performance-Based Award of
Performance Shares or Performance Units (other than in connection with the death
or disability of the Participant or a Change in Control of the Company) where
such action would result in the loss of the otherwise available exemption of the
award under section 162(m) of the Code.



  (b)   The Performance Period with respect to each Performance Share or
Performance Unit will be such period of time (not less than one year),
commencing with the Date of Grant as shall be determined  

by the Committee on the Date of Grant and may be subject to earlier termination
or other modification in the event of the retirement, death or disability of the
Participant or a Change in Control of the Company.



  (c)   Each grant shall specify the Management Objectives that are to be
achieved by the Participant and each grant may specify in respect of the
specified Management Objectives a minimum acceptable level of achievement below
which no payment will be made and shall set forth a formula for determining the
amount of any payment to be made if performance is at or above the minimum  

acceptable level, but falls short of full achievement of the specified
Management Objective. The grant

of a Qualified Performance-Based Award of Performance Shares or Performance
Units shall specify that, before the Performance Shares or Performance Units
will be earned and paid, the Committee must determine that the Management
Objectives have been satisfied.

(d) Each grant shall specify the time and manner of payment of Performance
Shares or Performance

Units that shall have been earned, and any grant may specify that any such
amount may be paid by the Company in cash, Common Shares or any combination
thereof and may either grant to the Participant or reserve to the Committee the
right to elect among those alternatives.



  (e)   Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Committee at the Date
of Grant. Any grant of Performance Units may specify that the amount payable or
the number of Common Shares issued with respect thereto

may not exceed maximums specified by the Committee at the Date of Grant.



  (f)   The Committee may at the Date of Grant of Performance Shares, provide
for the payment of dividend equivalents to the holder thereof on either a
current, deferred or contingent basis, either in cash or in additional Common
Shares, subject in all cases to payment on a contingent basis based on the
Participant’s earning of the Performance Shares with respect to which such
dividend equivalents are

paid.



  (g)   Each grant of Performance Shares or Performance Units shall be evidenced
by an Evidence of Award, which shall contain such terms and provisions as the
Committee may determine consistent with this

Plan.

6. Restricted Stock. The Committee may, from time to time and upon such terms
and conditions as it may determine, also authorize the grant or sale to
Participants of Restricted Stock. Each such grant or sale

may utilize any or all of the authorizations, and will be subject to all of the
requirements contained in the

following provisions:



  (a)   Each grant shall, constitute an immediate transfer of the ownership of
Common Shares to the Participant in consideration of the performance of services
entitling such Participant to dividend, voting and other ownership rights,
subject to the substantial risk of forfeiture and restrictions on transfer
hereinafter referred to.  



  (b)   Each grant or sale may be made without payment of additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.



  (c)   Each grant or sale shall provide that the Restricted Stock covered
thereby shall be subject to a “substantial risk of forfeiture” within the
meaning of section 83 of the Code for a period of at least three years, except
that the restrictions may be removed no sooner than ratably on an annual basis
during the three-year period, to be determined by the Committee on the Date of
Grant. Any grant

may provide for the earlier termination of such period in the event of the
retirement, death or disability of the Participant or a Change in Control of the
Company.



  (d)   Each grant or sale shall provide that, during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant. Such restrictions

may include, without limitation, rights of repurchase or first refusal by the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee.



  (e)   Any grant or sale may require that any or all dividends or other
distributions paid on the Restricted Stock during the period of such
restrictions be automatically sequestered. Such distribution may be reinvested
on an immediate or deferred basis in additional, Common Shares which may be
subject to the same restrictions as the underlying award or such other
restrictions as the Committee may determine.



  (f)   Each grant of Restricted Stock shall be evidenced by an Evidence of
Award, which shall contain such terms and provisions as the Committee may
determine consistent with this Plan. Unless otherwise directed by the Committee,
(i) all certificates representing Restricted Stock, together with a stock

power that shall be endorsed in blank by the Participant with respect to the
Restricted Stock, shall be held in custody by the Company until all restrictions
thereon lapse, or (ii) Restricted Stock shall be
held at the Company’s transfer agent in book entry form with appropriate
restrictions relating to the

transfer of such Restricted Stock.

7. Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize grants to Participants of options to
purchase Common Shares. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements contained in the
following provisions:

(a) Each grant of Option Rights shall specify the number of Common Shares to
which it pertains.



  (b)   Each grant shall specify an Option Price per Common Share, which shall
be equal to or greater than the Market Value per Share on the Date of Grant.



  (c)   Each grant shall specify the form of consideration to be paid in
satisfaction of the Option Price and the manner of payment of such
consideration, which may include:



  (i)   cash in the form of currency or check or other cash equivalent
acceptable to the Company or by wire transfer of immediately available funds;



  (ii)   the actual or constructive transfer to the Company of nonforfeitable,
unrestricted Common Shares, which are already owned by the Optionee and having a
value at the time of exercise that is equal to the Option Price;  



  (iii)   a “net exercise” arrangement pursuant to which the Company will
withhold Common Shares that would otherwise be issued upon exercise (it being
understood that, solely for purposes of determining the number of treasury
shares held by the Company, the shares so withheld shall not be treated as
issued and acquired by the Company upon such exercise);  



  (iv)   any other legal consideration that the Committee may deem appropriate,
including without limitation any form of consideration authorized under Section
7(d) below, on such basis as the Committee may determine in accordance with this
Plan; or

(v) any combination of the foregoing.

(d) Any grant of a Nonqualified Option may provide that payment of the Option
Price may also be

made in whole or in part in the form of Restricted Stock or other Common Shares
that are subject to risk of forfeiture or restrictions on transfer. Unless
otherwise determined by the Committee on or
after the Date of Grant, whenever any Option Price is paid in whole or in part
by means of any of

the forms of consideration specified in this Section 7(d), the Common Shares
received by the

Optionee upon the exercise of the Nonqualified Option shall be subject to the
same risks of forfeiture

or restrictions on transfer as those that applied to the consideration
surrendered by the Optionee;

provided, however, that such risks of forfeiture and restrictions on transfer
shall apply only to the

same number of Common Shares received by the Optionee as applied to the
forfeitable or restricted

Common Shares surrendered by the Optionee.



  (e)   To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a broker of some
or, all of the Common Shares to which the exercise relates.  



  (f)   Successive grants may be made to the same Optionee regardless of whether
any Option Rights previously granted to the Optionee remain unexercised.  



  (g)   Each grant shall specify the period or periods of continuous employment
of the Optionee by the Company or any Subsidiary that are necessary before the
Option Rights or installments thereof shall become exercisable. A grant of
Option Rights may provide for the earlier exercise of the Option

Rights in the event of the retirement, death or disability of the Participant or
a Change in Control of

the Company.



  (h)   Any grant of Option Rights may specify Management Objectives which, if
achieved, will result in exercisability of such rights.  



  (i)   Option Rights granted under this Plan may be (i) options that are
intended to qualify under particular provisions of the Code, including without
limitation Incentive Stock Options, (ii) options that are not intended to so
qualify or (iii) combinations of the foregoing. Incentive Stock Options may be
granted only to Participants who, on the date of the grant, are officers or
other key employees of the

Company or any Subsidiary who must meet the definition of “employees” under
section 3401(c) of the Code.

(j) The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any

Tandem Appreciation Right authorized under Section 8 of this Plan.



  (k)   No Option Right granted pursuant to this Section 7 may be exercised more
than seven years from the Date of Grant. Subject to this limit, the Committee
may cause Option Rights to continue to be exercisable after termination of
employment of the Participant under circumstances specified by the

Committee.



  (l)   The Committee reserves the discretion after the Date of Grant to provide
for (i) the availability of a loan at exercise; or (ii) the right to tender in
satisfaction of the Option Price nonforfeitable,

unrestricted Common Shares, which are already owned by the Optionee and have a
value at the time

of exercise that is equal to the Option Price.

(m) The Committee may substitute, without receiving Participant permission,
Appreciation Rights

payable only in Common Shares (or Appreciation Rights payable in cash, Common
Shares, or in any combination thereof as elected by the Committee) for
outstanding Options; provided, however, that
the terms of the substituted Appreciation Rights are substantially the same as
the terms for the Options and the difference between the Market Value per Share
of the underlying Common Shares and the Base Price of the Appreciation Rights is
equivalent to the difference between the Market Value Share of the underlying
Common Shares and the Option Price of the Options. If, in the
opinion of the Company’s auditors, this provision creates adverse accounting
consequences for the

Company, it shall be considered null and void.



  (n)   Each grant of Option Rights shall be evidenced by an Evidence of Award,
which shall contain such terms and provisions as the Committee may determine
consistent with this Plan.

8. Appreciation Rights. The Committee may, from time to time and upon such terms
and conditions as

it may determine, also authorize grants to Participants of Appreciation Rights.
An Appreciation Right shall be

a right of the Participant to receive from the Company an amount, which shall be
determined by the Committee and shall be expressed as a percentage (not
exceeding 100%) of the Spread at the time of the exercise of such right. An
Appreciation Right awarded in relation to an Incentive Stock Option must be
granted concurrently with such Incentive Stock Option. Each such grant may
utilize any or all of the authorizations, and will be subject to all of the
requirements contained in the following provisions:



  (a)   Any grant may specify that the amount payable upon the exercise of an
Appreciation Right may be paid by the Company in cash, Common Shares or any
combination thereof and may either grant to

the Participant or reserve to the Committee the right to elect among those
alternatives.



  (b)   Any grant may specify that the amount payable upon the exercise of an
Appreciation Right shall not exceed a maximum specified by the Committee on the
Date of Grant.



  (c)   Any grant may specify (i) a waiting period or periods before
Appreciation Rights shall become exercisable and (ii) permissible dates or
periods on or during which Appreciation Rights shall be exercisable.  



  (d)   Any grant may specify that an Appreciation Right may be exercised only
in the event of the retirement, death or disability of the Participant or a
Change in Control of the Company.  



  (e)   Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such rights.  



  (f)   Each grant shall be evidenced by an Evidence of Award, which shall
describe the subject Appreciation Rights, identify any related Option Rights,
state that the Appreciation Rights are subject to all of the terms and
conditions of this Plan and contain such other terms and provisions as the
Committee may determine consistent with this Plan.

(g) No Appreciation Right granted under this Plan may be exercised more than
seven years from the

Date of Grant.

(h) Regarding Tandem Appreciation Rights only:



  (i)   Each grant shall provide that a Tandem Appreciation Right may be
exercised only at a time when the related Option Right (or any similar right
granted under any other plan of the Company) is

also exercisable and the Spread is positive and by surrender of the related
Option Right (or such other right) for cancellation.

(ii) The Option Price of the related Option Right shall be equal to or greater
than the Market Value

Per Share on the Date of Grant.

(i) Regarding Free-standing Appreciation Rights only:

(i) Each grant shall specify in respect of each Free-standing Appreciation Right
a Base Price per

Common Share, which shall be equal to or greater than the Market Value per Share
on the Date

of Grant;

(ii) Successive grants may be made to the same Participant regardless of whether
any Free-standing

Appreciation Rights previously granted to such Participant remain unexercised;
and

(iii) Each grant shall specify the period or periods of continuous employment of
the Participant by

the Company or any Subsidiary that are necessary before the Free-standing
Appreciation Rights

or installments thereof shall become exercisable, and any grant may provide for
the earlier exercise of such rights in the event of the retirement, death or
disability of the Participant or a Change in Control of the Company or similar
transaction or event.

9. Restricted Stock Units. The Committee may, from time to time and upon such
terms and conditions

as it may determine, also authorize grants or sales of Restricted Stock Units to
Participants. Each such grant may utilize any or all of the authorizations, and
will be subject to all of the requirements contained in the following
provisions:

(a) Each grant or sale shall constitute the agreement by the Company to deliver
Common Shares or cash

to the Participant in the future in consideration of the performance of
services, subject to the fulfillment during the Restriction Period of such
conditions (which may include the achievement of Management Objectives) as the
Committee may specify.



  (b)   If a grant or sale of Restricted Stock Units specifies that the
Restriction Period will terminate upon the achievement of Management Objectives,
such Restriction Period may not terminate sooner than one year from the Date of
Grant. Each grant may specify in respect of such Management Objectives a minimum
acceptable level of achievement and may set forth a formula for determining the
number of Restricted Stock Units which restriction will terminate if performance
is at or above the minimum level, but falls short of full achievement of the
specified Management Objectives. The grant of Qualified Performance-Based Awards
of Restricted Stock Units shall specify that, before the termination or early
termination of the restrictions applicable to such Restricted Stock Units, the
Committee must determine that the Management Objectives have been satisfied.



  (c)   Each grant or sale may be made without additional consideration from the
Participant or in consideration of a payment by the Participant that is less
than the Market Value per Share on the Date of Grant.  

(d) If the Restriction Period lapses only by the passage of time rather than the
achievement of

Management Objectives, each grant or sale shall provide that the Restricted
Stock Units covered

thereby shall be subject to a Restriction Period of at least three years, except
that a grant or sale may provide that the Restriction Period shall expire not
sooner than ratably on an annual basis during the three-year period as
determined by the Committee at the Date of Grant.

(e) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock

Units may provide for the earlier lapse or other modification of the Restriction
Period in the event of the retirement, death or disability of the Participant or
a Change in Control of the Company.



  (f)   During the Restriction Period, the Participant shall not have any right
to transfer any rights under the subject award, shall not have any rights of
ownership in the Restricted Stock Units and shall not have any right to vote
such shares, but the Committee may on or after the Date of Grant authorize the
payment of dividend equivalents on such Restricted Stock Units in cash or in
additional Common

Shares on a current, deferred or contingent basis; provided, however, that any
dividends or other distributions with respect to the number of shares of Common
shares covered by Restricted Stock

Units that are subject to Management Objectives shall be subject to restrictions
and risk of forfeiture

to the same extent as the Restricted Stock Units with respect to which such
dividends or other distributions have been distributed.



  (g)   Each grant or sale shall specify the time and manner of payment of
Restricted Stock Units that have been earned. Any grant or sale may specify that
the amount payable with respect thereto may be paid

by the Company in cash, in Common Shares or in any combination thereof and may
either grant to the Participant or retain by the Committee the right to elect
among those alternatives.



  (h)   Each grant or sale shall be evidenced by an Evidence of Award, which
shall contain such terms and provisions as the Committee may determine
consistent with this Plan.

10. Administration of the Plan.

(a) This Plan shall be administered by the Compensation Committee of the Board.
A majority of the

Committee shall constitute a quorum, and the acts of the members of the
Committee who are present

at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members

of the Committee in writing, shall be the acts of the Committee.



  (b)   The interpretation and construction, including any action to correct
defects and supply omission and correct administrative errors, by the Committee
of any provision of this Plan or any agreement, notification or document
evidencing the grant of Option Rights, Restricted Stock, Performance

Restricted Shares, Performance Shares or Performance Units, Appreciation Rights
or Restricted Stock

Units and any determination by the Committee pursuant to any provision of this
Plan or any such agreement, notification or document, shall be final and
conclusive. No member of the Committee shall be liable for any such action taken
or determination made in good faith.



  (c)   The Committee may suspend the right to exercise Option Rights or
Appreciation Rights during any blackout period that is necessary or desirable to
comply with the requirements of applicable laws and/or to extend the award
exercise period in a manner consistent with applicable law.



  (d)   The Committee may delegate to the appropriate officer or officers of the
Company or any Subsidiary, part or all of its authority with respect to the
administration of awards made by the Committee to individuals who are not
officers or directors of the Company within the meaning of the Exchange

Act.



  (e)   To the extent permitted by Ohio law, the Committee may, from time to
time, delegate to one or more officers of the Company the authority of the
Committee to grant and determine the terms and

conditions of awards granted under this Plan. In no event shall any such
delegation of authority be permitted with respect to awards to any executive
officer or any person subject to section 162(m) of the Code or who is an
officer, director or more than 10% beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Committee in accordance with section 16 of
the Exchange Act.

11. Adjustments. The Committee shall make or provide for such adjustments in the
(a) number of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Restricted Stock Units and Performance Shares and Performance Units
granted hereunder, (b) prices per share applicable to such Option Rights and
Appreciation Rights, and (c) kind of shares (including shares of another issuer)
covered thereby, as

the Committee in its sole discretion may in good faith determine to be equitably
required in order to prevent dilution or enlargement of the rights of
Participants that otherwise would result from (x) any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company,

(y) any merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete

liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities or (z) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Committee may provide in substitution for any or all
outstanding awards under

this Plan such alternative consideration (including cash) as it may in good
faith determine to be equitable

under the circumstances and may require in connection therewith the surrender of
all awards so replaced in a manner that complies with section 409A of the Code.
In addition, for each Option Right or Appreciation Right with an Option Price or
Base Price greater than the consideration offered in connection with any such

transaction or event or Change in Control, the Committee may in its sole
discretion elect to cancel such Option Right or Appreciation Right without any
payment to the person holding such Option Right or Appreciation Right. Moreover,
the Committee may on or after the Date of Grant provide in the agreement

evidencing any award under this Plan that the holder of the award may elect to
receive an equivalent award in respect of securities of the surviving entity of
any merger, consolidation or other transaction or event having a similar effect,
or the Committee may provide that the holder will automatically be entitled to
receive such an equivalent award. The Committee shall also make or provide for
such adjustments in the numbers and kind of shares specified in Section 3 of
this Plan as the Committee in its sole discretion, exercised in good faith, may
determine is appropriate to reflect any transaction or event described in this
Section 11; provided, however,

that any such adjustment to the number specified in Section 3(a)(i) will be made
only if and to the extent that such adjustment would not cause any option
intended to qualify as an Incentive Stock Option to fail so to

qualify. This Section 11 shall not be construed to permit the re-pricing of any
Option Rights in the absence of any of the circumstances described above in
contravention of Section 19(b) hereof. Notwithstanding the foregoing: (i) any
adjustments made pursuant to this Section 11 to awards that are considered
“deferred compensation” within the meaning of section 409A of the Code shall be
made in compliance with the
requirements of section 409A of the Code; (ii) any adjustments made pursuant to
this Section 11 of the Plan

to awards that are not considered “deferred compensation” subject to section
409A of the Code shall be made

in such a manner as to ensure that after such adjustment, the awards either
continue not to be subject to section 409A of the Code or comply with the
requirements of section 409A of the Code; and (iii) the

Committee shall not have the authority to make any adjustments pursuant to this
Section 11 of the Plan to the extent that the existence of such authority would
cause an award that is not intended to be subject to
section 409A of the Code to be subject thereto.

12. Detrimental Activity. Any Evidence of Award may provide that if a
Participant, either during employment by the Company or a Subsidiary or within a
specified period after termination of such employment, shall engage in any
Detrimental Activity, and the Board shall so find, forthwith upon notice of such
finding, the Participant shall:

(a) Forfeit any award granted under this Plan then held by the Participant;



  (b)   Return to the Company, in exchange for payment by the Company of any
amount actually paid therefore by the Participant, all Common Shares that the
Participant has not disposed of that were  

offered pursuant to this Plan within a specified period prior to the date of the
commencement of such

Detrimental Activity; and

(c) With respect to any Common Shares so acquired that the Participant has
disposed of, pay to the

Company in cash the difference between:

(i) Any amount actually paid therefore by the Participant pursuant to this Plan;
and

(ii) The Market Value per Share of the Common Shares on the date of such
acquisition.

To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so

payable to it against any amounts that may be owing from time to time by the
Company or a Subsidiary to the

Participant, whether as wages, deferred compensation or vacation pay or in the
form of any other benefit or

for any other reason, except that no set off shall be permitted against any
amount that constitutes “deferred compensation” within the meaning of section
409A of the Code.

13. Participation by Employees of Designated Subsidiaries. As a condition to the
effectiveness of any grant or award to be made hereunder to a Participant who is
an employee of a Designated Subsidiary, whether or not such Participant is also
employed by the Company or another Subsidiary, the Board may

require such Designated Subsidiary to agree to transfer to such employee (when,
as and if provided for under this Plan, and any applicable Agreement entered
into with any such employee pursuant to this Plan) the Common Shares that would
otherwise be delivered by the Company, upon receipt by such Designated

Subsidiary of any consideration then otherwise payable by such Participant to
the Company. Any such award shall be evidenced by an agreement between the
Participant and the Designated Subsidiary, in lieu of the Company, on terms
consistent with this Plan and approved by the Board and such Designated
Subsidiary. All such Common Shares so delivered by or to a Designated Subsidiary
shall be treated as if they had been delivered by or to the Company for purposes
of Section 3 of this Plan, and all references to the Company in

this Plan shall be deemed to refer to such Designated Subsidiary, except for
purposes of the definition of

“Board” and except in other cases where the context otherwise requires.

14. Non-U.S. Participants. In order to facilitate the making of any grant or
combination of grants

under this Plan, the Committee may provide for such special terms for awards to
Participants who are foreign nationals or who are employed by the Company or any
Subsidiary or Designated Subsidiary outside of the United States of America or
who provide services to the Company under an agreement with a foreign nation

or agency, as the Committee may consider necessary or appropriate to accommodate
differences in local law;

tax policy or custom. Moreover, the Committee may approve such supplements to or
amendments, restate- ments or alternative versions of this Plan (including,
without limitation, sub-plans) as it may consider
necessary or appropriate for such purposes, without thereby affecting the terms
of this Plan as in effect for any other purpose, and the Secretary or other
appropriate officer of the Company may certify any such document

as having been approved and adopted in the same manner as this Plan. No such
special terms, supplements,
amendments or restatements, however, shall include any provisions that are
inconsistent with the terms of this

Plan as then in effect unless this Plan could have been amended to eliminate
such inconsistency without further approval by the shareholders of the Company.

15. Transferability.



  (a)   Except as provided in Section 15(c) below, no Option Right or
Appreciation Right or other derivative security granted under this Plan may be
transferred by a Participant except by will or the laws of descent and
distribution, and in no event shall any award granted under this Plan be
transferred for value. Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights granted under this Plan may not be exercised
during a Participant’s lifetime except by the Participant

or, in the event of the Participant’s legal incapacity, by his guardian or legal
representative acting in a

fiduciary capacity on behalf of the Participant under state law and court
supervision.

(b) The Committee may specify at the Date of Grant, that all or any part of the
Common Shares that are

(i) to be issued or transferred by the Company upon the exercise of Option
Rights or Appreciation Rights, or in payment of Performance Shares or
Performance Units or upon the termination of the Restriction Period applicable
to Restricted Stock Units, or (ii) no longer subject to the substantial risk

of forfeiture and restriction on transfer referred to in Sections 4 and 6 of
this Plan, shall be subject to further restrictions upon transfer.

(c) The Committee may determine that Option Rights (other than Incentive Stock
Options) and

Appreciation Rights may be transferable by a Participant, without payment of
consideration therefore

by the transferee, only to any one or more members of the Participant’s
immediate family; provided, however, that (i) no such transfer shall be
effective unless reasonable prior notice thereof is delivered
to the Company and such transfer is thereafter effected in accordance with any
terms and conditions

that shall have been made applicable thereto by the Company or the Committee and
(ii) any such transferee shall be subject to the same terms and conditions
hereunder as the Participant. For the purposes of this Section 15(c), the term
“immediate family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daugh-

ter-in-law, brother-in-law, or sister-in-law, including adoptive relationships,
any person sharing the Participant’s household (other than a tenant or
employee), a trust in which these persons have more than fifty percent of the
beneficial interest, a foundation in which these persons (or the Participant)
control the management of assets, and any other entity in which these persons
(or the Participant)

own more than fifty percent of the voting interests.

16. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under

this Plan, and the amounts available to the Company for the withholding are
insufficient, it shall be a condition

to the receipt of any such payment or the realization of any such benefit that
the Participant or such other

person make arrangements satisfactory to the Company for payment of the balance
of any taxes required to be withheld. At the discretion of the Committee, any
such arrangements may without limitation include relinquishment of a portion of
any such payment or benefit. Participants shall also make such arrangements as
the Company may require for the payment of any withholding tax obligation that
may arise in connection with

the disposition of Common Shares acquired upon the exercise of Option Rights. In
no event shall the value of

the Common Shares to be withheld and/or delivered pursuant to this section to
satisfy applicable withholding taxes in connection with the benefit exceed the
minimum amount of taxes required to be withheld.

17. Compliance with Section 409A of the Code.



  (a)   To the extent applicable, it is intended that this Plan and any grants
made hereunder comply with the provisions of section 409A of the Code, so that
the income inclusion provisions of section 409A(a)(1)

of the Code do not apply to the Participant. This Plan and any grants made
hereunder shall be administered in a manner consistent with this intent. Any
reference in this Plan to section 409A of
the Code will also include any regulations or any other formal guidance
promulgated with respect to

such section by the U.S. Department of the Treasury or the Internal Revenue
Service.



  (b)   Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of section 409A of the Code) payable under this Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under section 409A
of the Code, any deferred compensation (within the meaning of section 409A of
the Code) payable to a Participant or for a Participant’s benefit under this
Plan and grants hereunder may not be reduced by, or offset against,

any amount owing by a Participant to the Company or any of its affiliates.



  (c)   If, at the time of a Participant’s separation from service (within the
meaning of section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of section 409A of the Code and using the
identification methodology selected by the Company from time to time) and  

(ii) the Company shall make a good faith determination that an amount payable
hereunder constitutes

deferred compensation (within the meaning of section 409A of the Code) the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in section 409A of the Code in order to avoid taxes or penalties under
section 409A of the Code, then the Company shall not pay

such amount on the otherwise scheduled payment date but shall instead pay it,
without interest, on the first business day of the month after such six-month
period.



  (d)   Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
section 409A of the Code, the Company reserves

the right to make amendments to this Plan and grants hereunder as the Company
deems necessary or desirable to avoid the imposition of taxes or penalties under
section 409A of the Code. In any case, a Participant shall be solely responsible
and liable for the satisfaction of all taxes and penalties that

may be imposed on a Participant or for a Participant’s account in connection
with this Plan and grants hereunder (including any taxes and penalties under
section 409A of the Code), and neither the
Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a

Participant harmless from any or all of such taxes or penalties.

18. Effective Date. The Materion Corporation 2006 Stock Incentive Plan first
became effective on May 2, 2006, the date it was approved by shareholders. This
amended and restated Plan shall be effective May 4, 2011 when approved by
shareholders.

19. Amendments.



  (a)   The Committee may at any time and from time to time amend this Plan in
whole or in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan,
(ii) would materially increase the number of securities which may be

issued under this Plan, (iii) would materially modify the requirements for
participation in this Plan or

(iv) must otherwise be approved by the shareholders of the Company in order to
comply with

applicable law or the rules of the New York Stock Exchange or, if the Common
Shares are not traded

on the New York Stock Exchange, the principal national securities exchange upon
which the Common

Shares are traded or quoted, then, such amendment will be subject to shareholder
approval and will not be effective unless and until such approval has been
obtained.



  (b)   Except in connection with a corporate transaction or event described in
Section 11 of this Plan, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with  

an Option Price or Base Price, as applicable, that is less than the Option Price
of the original Option Rights or Base Price of the original Appreciation Rights,
as applicable, without shareholder approval. This Section 19(b) is intended to
prohibit the repricing of “underwater” Option Rights and Appreci- ation Rights
and will not be construed to prohibit the adjustments provided for in Section 11
of this Plan. Notwithstanding any provision of the Plan to the contrary, this
Section 19(b) may not be amended without approval by the Company’s shareholders.



  (c)   If permitted by section 409A of the Code, but subject to section 19(d)
hereof, in case of termination of employment by reason of the death, disability
or normal or early retirement of a Participant who holds an Option Right or
Appreciation Right not immediately exercisable in full, or any Performance
Restricted Shares or Restricted Stock as to which the substantial risk of
forfeiture or the prohibition or restriction on transfer has not lapsed, or any
Restricted Stock Units as to which the Restriction Period has not been
completed, or any Performance Shares or Performance Units which have not been
fully earned, or in the case of a Change in Control of the Company or similar
transaction or event, the Committee may, in its sole discretion, accelerate the
time at which such Option Right or Appreciation Right may be exercised or the
time at which such substantial risk of forfeiture or prohibition or restriction
on transfer will lapse or the time when such Restriction Period will end or the
time at which such Performance Shares or Performance Units will be deemed to
have been fully earned or may waive any other limitation or requirement under
any such award.  

(d) Subject to section 19(c) hereof, the Committee may amend the terms of any
award theretofore

granted under this Plan prospectively or retroactively, except in the case of a
Qualified Performance- Based Award (other than in connection with the
Participant’s death or disability, or a Change in

Control of the Company) where such action would result in the loss of the
otherwise available

exemption of the award under section 162(m) of the Code. In such case, the Board
will not make any modification of the Management Objectives or the level or
levels of achievement with respect to such Qualified Performance-Based Award.
Subject to Section 11 above, no such amendment shall impair

the rights of any Participant without his or her consent. The Committee may, in
its discretion, terminate this Plan at any time. Termination of this Plan will
not affect the rights of Participants or their successors under any awards
outstanding hereunder and not exercised in full on the date of termination.

20. Termination of the Plan. No further awards shall be granted under this
amended and restated Plan after May 4, 2021, 10 years from the date on which
this 2011 amendment and restatement was approved by

the shareholders of the Company, but all grants made on or prior to such date
will continue in effect thereafter subject to the terms thereof and of this
Plan.

21. Governing Law. The Plan and all grants and awards and actions taken
thereunder shall be governed

by and construed in accordance with the internal substantive laws of the State
of Ohio.

22. Miscellaneous Provisions.

(a) The Company shall not be required to issue any fractional Common Shares
pursuant to this Plan. The

Committee may provide for the elimination of fractions or for the settlement of
fractions in cash.

(b) This Plan shall not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor shall it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.



  (c)   To the extent that any provision of this Plan would prevent any Option
Right that was intended to qualify as a Tax-qualified Option from qualifying as
such, that provision shall be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.



  (d)   No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Committee, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.  



  (e)   Leave of absence approved by a duly constituted officer of the Company
or any of its Subsidiaries shall not be considered interruption or termination
of service of any employee for any purposes of  

this Plan or awards granted hereunder, except that no awards may be granted to
an employee while he

or she is on a leave of absence.



  (f)   No Participant shall have any rights as a shareholder with respect to
any shares subject to awards granted to him or her under this Plan prior to the
date as of which he or she is actually recorded as the holder of such shares
upon the stock records of the Company.  



  (g)   The Committee may condition the grant of any award or combination of
awards authorized under this Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or a Subsidiary to the Participant.



  (h)   If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it shall be stricken and the remainder of this Plan
shall remain in full force and effect.  

